DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the Office Action 
mailed on August 12, 2020

All of the rejections under 35 U.S.C. 103 are withdrawn.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 13 recites 

    PNG
    media_image1.png
    148
    709
    media_image1.png
    Greyscale

However, there is no indicated structural relationship between the temperature control circuit and the electrochemical impedimetric biosensor of underlying claim 2.  It is not clear how the additional limitation of claim 13 is to be understood.  Applicant should note that if he intends to have the temperature control circuit be a component of the biosensor this would seem to be precluded by the “consisting of” transitional phrase newly added to claim 2.  See 
MPEP 2111.03 section II.


b) claim 14 recites 

    PNG
    media_image2.png
    155
    708
    media_image2.png
    Greyscale


However, there is no indicated structural relationship between the electrochemical impedance spectroscopic system and the electrochemical impedimetric biosensor of underlying claim 2.  It is not clear how the additional limitation of claim 14 is to be understood.  Applicant should note that if he intends to have the electrochemical impedance spectroscopic system be a component of the biosensor this would seem to be precluded by the “consisting of” transitional phrase newly added to claim 2.  See MPEP 2111.03 section II.


Allowable Subject Matter

Claims 2-12 are allowed.

Claims 13 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 


The following is a statement of reasons for the indication of allowable subject matter:  
a) the Examiner agrees with Applicant’s arguments that the latest amendments to independent claim 2 overcome the previously pending prior art rejections.

b) claims 3-14 depend directly or indirectly from allowable claim 2.


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
August 28, 2021